     Case: 1:20-cv-04699 Document #: 30 Filed: 09/08/20 Page 1 of 4 PageID #:299



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC.,                                   MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                            No. 20-cv-04699

                                                        Judge John Z. Lee

                                                        Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases



   ERIK H. LANGELAND’S APPLICATION IN SUPPORT OF JAMES ZOURAS’S
 APPLICATION FOR APPOINTMENT TO PLAINTIFFS’ STEERING COMMITTEE
  AND JONATHAN JAGHER’S AND KATRINA CARROLL’S APPLICATION FOR
     APPOINTMENT AS CO-LEAD COUNSEL UNDER FED. R. CIV. P. 23(g)

        Under Rule 23(g) of the Federal Rules of Civil Procedure and the Court’s August 17, 2020

Case Management Order (“CMO 1”), ECF Doc. 4, Erik Langeland of Erik H. Langeland, P.C.

(“EHL”) respectfully submits this response supporting the application of James Zouras for

appointment to Plaintiffs’ Steering Committee, and the application of Jonathan Jagher and Katrina

Carroll for their appointment as Co-Lead Counsel.

        My firm was established in 2003 primarily to represent plaintiffs in complex litigation. We

are experienced in a broad range of civil litigation matters, including employment, wage and hour

litigation, personal injury, business disputes, medical malpractice, privacy violations, consumer

protection, and other types of complex litigation. My firm resume is attached as Exhibit A.

        My firm has been appointed lead or co-lead counsel in several complex class and collective

actions which have collectively resulted in a total monetary recovery of millions of dollars for

thousands of plaintiffs. In the federal district court for the Eastern District of New York alone, we

have successfully prosecuted the following cases: Kuck v. Planet Home Lending, LLC., et al., Case No.

17 cv 04769 (E.D.N.Y.); Cedeno v. Home Mortgage Desk, Corp., et al., Case No.: 08 cv 1168 (E.D.N.Y.);
Daniels v. Premium Capital Funding, LLC, et al., Case No.: 08 cv 4736 (E.D.N.Y); Sexton, et al. v.


                                                    1
     Case: 1:20-cv-04699 Document #: 30 Filed: 09/08/20 Page 2 of 4 PageID #:300




Franklin First Financial, et al., Case No. 08 cv 04950 (E.D.N.Y.); Searson v. Concord Mortgage Corporation,

Case No. 07 cv 3909 (E.D.N.Y.); Franco v. Ideal Mortgage Bankers, et al., Case No. 07 cv 3956

(E.D.N.Y.). Some of these cases, which my firm handled throughout all stages of litigation, have

resulted in favorable reported decisions. See, e.g., Franco v. Ideal Mortg. Bankers, Ltd., 2009 WL 3150320

(E.D.N.Y. Sept. 28, 2009); Searson v. Concord Mortg. Corp., 2009 WL 3063316 (E.D.N.Y. Sept 24,

2009); Sexton v. Franklin First Financial, Ltd., 2009 WL 1706535 (E.D.N.Y. June 16, 2009).
        My firm has worked collaboratively with James Zouras of Stephan Zouras, LLP on many

complex class action cases for over fifteen years. Our relationship has been cordial, professional, and

effective. Mr. Zouras is a highly-skilled litigator and would be an important addition to Plaintiffs’

Steering Committee.

        Jon Jagher and Katrina Carroll have provided exemplary leadership and management of this

complex case and should be appointed as Co-Lead Counsel. They have worked collaboratively with

Plaintiffs’ and Defendants’ counsel and have skillfully forwarded the interests of the class. They

spearheaded Plaintiffs’ mediation efforts and achieved an excellent result under difficult

circumstances. Having realized the ultimate goal in this case—a favorable settlement for the class—

nobody is more deserving than Mr. Jagher and Ms. Carrol to serve as Co-Lead Counsel.

        James Zouras Is Highly Qualified to Serve on Plaintiffs’ Steering Committee

        Plaintiffs would greatly benefit by James Zouras’s participation on the Steering Committee.

No other counsel involved in this litigation has Jim’s experience in BIPA litigation. He has been at the

forefront in the investigation and development of privacy law and the issues surrounding the security

of biometric data, particularly in the State of Illinois. He is prosecuting over 150 BIPA class actions in

both federal and state court. And he has garnered significant victories in BIPA cases at the trial and

appellate levels. He has a long track record of achieving meaningful results for the class action plaintiffs

he represents.




                                                     2
     Case: 1:20-cv-04699 Document #: 30 Filed: 09/08/20 Page 3 of 4 PageID #:301



        Because of his vast experience in BIPA litigation, Jim’s ability to serve the best interests of the

class is unmatched. He is extraordinarily familiar with issues involving the collection and storage of

biometric information, and how BIPA operates to regulate these activities. Mr. Zouras and his firm

have been appointed as class counsel in dozens of BIPA case.

        In addition to his experience and ability, Jim is also a pleasure to work with. He works well

with both co-counsel and opposing counsel. He is collaborative and inclusive. He has reasonable

approach to problem-solving and finding solutions. Jim is an invaluable resource and an ideal choice

for appointment as a member of the Plaintiffs’ Steering Committee

        B.      Jon Jagher and Katrina Carroll Should Serve as Co-Lead Counsel

        Jon Jagher and Katrina Carroll have already demonstrated their leadership and dedication to

the class in this matter. They have worked tirelessly to investigate, organize, and prosecute this case,

with the ultimate goal of achieving the best outcome for the class members.

        Mr. Jagher and Ms. Carroll have held leadership roles in numerous other class actions,

including data privacy cases. They are experienced and have cooperated with other plaintiffs’ counsel

to achieve a common goal. They have encouraged inclusiveness, have communicated well with all

counsel, and have treated all counsel fairly.

        Perhaps most importantly, Mr. Jagher and Ms. Carroll have resolved this dispute, which would

otherwise be litigated for years. They did so quickly, efficiently, with the support of the vast majority

of plaintiff’s counsel, and in the interest of the class. The progress that they made since the inception

of the case includes the organization of all related cases, communications with plaintiffs’ counsel,

meeting and conferring with defense counsel, and, a mediation which should result in the settlement

of the case. Given their commitment and demonstrated effectiveness, Mr. Jagher and Ms. Carroll

should be appointed Co-Lead Counsel for this case.




                                                    3
   Case: 1:20-cv-04699 Document #: 30 Filed: 09/08/20 Page 4 of 4 PageID #:302




September 8, 2020                           Respectfully Submitted,

                                            /s/ Erik H. Langeland
                                            Erik H. Langeland
                                            733 Third Avenue, 16th Floor
                                            New York, NY 10017
                                            (212) 354-6270
                                            (212) 898-9086 fax
                                            elangeland@langelandlaw.com




                                        4
